DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2021 was filed after the mailing date of the Notice of Allowance filed on 5/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “determining, at a first time and based at least in part on the sensor data, that the virtual hand is to release the virtual object; determining a predetermined time range prior to the first time; determining, at least partly in response to determining that the virtual hand is to release the virtual object, a peak velocity of the handheld controller within the predetermined time range, wherein the peak velocity comprises a highest velocity within the predetermined time range; determining that the peak velocity within the predetermined time range occurred at a second time prior to the first time; determining at least one of a speed of the handheld controller at the second time, a direction of the handheld controller at the second time, a position of the handheld controller at the second time, or a rotational velocity of virtual object at the second time; and presenting, on the display, the virtual hand releasing the virtual object based at least in part on the at least one of the speed of the handheld controller at the second time, the direction of the handheld controller at the second time, the position of the handheld controller at the second time, or the rotational velocity of the virtual object at the second time”, in combination with the other limitations set forth in claim 1.
Claims 9 and 17 have similar allowable limitations as claim 1.
Claims 2-8, 10-16 and 18-20 are dependent on claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627